              Case 3:19-cr-00624-AJB Document 50 Filed 01/04/21 PageID.116 Page 1 of 1
                    Case 1:21-cr-00002-RDB Document 1 Filed 01/04/21 Page 1 of 1
PROB 22                                                                                               DOCKET NUMBER (Tran. Court)
(Rev. 2/88)


TRANSFER OF JURISDICTION                                                                              19CR00624-001-AJB
                                                                                                      DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF                                                  DISTRICT                         DIVISION

Justina Elizabeth Bolden                                               Southern California               San Diego
District of Maryland
                                                                     NAME OF SENTENCING JUDGE
                                                                     Anthony J. Battaglia
                                                                     U.S. District Judge
                                                                     DATES OF                         FROM            TO

                                                                     supervised release               05/18/2020      05/17/2023
OFFENSE

18 U.S.C. § 1001, False Statement to a Federal Officer, a Class D felony.



PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA
IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 3605 the jurisdiction of the Supervised Releasee named above
be transferred with the records of the Court to the United States District Court for the District of Maryland upon that
Court's order of acceptance of jurisdiction. This Court hereby expressly consents that the period of supervised release
may be changed by the District Court to which this transfer is made without further inquiry of this court.*




                     


        Date                                                           Anthony
                                                                         thony J. Bat
                                                                                  Battaglia
                                                                                     tta
                                                                                      t glia
                                                                         S District Judge
                                                                       U.S.

*This sentence may be deleted at the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
IT IS HEREBY ORDERED that jurisdiction over the above-named be accepted and assumed by this Court from and
after the entry of this order.




               December 29, 2020

        Effective Date                                                 United States District Judge




                                                                                                                        3+.DML
